DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. (US 2001/0049511 A1) (“Coleman”) in view of Slagle (US 3,930,598).
Regarding claim 1, Coleman discloses (Figures 5A, 5B, 6) an apparatus for treating skin, the apparatus comprising: a console (dotted line box in Figure 6) having a user input device (59A, 59B, 64A, 64B, 67; paragraph 0052) and a handpiece assembly (50), which is configured to treat skin; a fluid line (51A) providing fluid communication between the console and the handpiece assembly (paragraph 0053); and a manifold system (see Figure 6 annotated below) coupled to the console and controlled by the user input device (paragraphs 0062 and 0063), the manifold system capable of holding a plurality of fluid sources (60A, 60B, 60C)  and deliver fluid from at least one of the plurality of fluid sources to the handpiece assembly.  However, Coleman fails to explicitly disclose that the manifold system releasably holds a plurality of fluid sources.

    PNG
    media_image1.png
    700
    605
    media_image1.png
    Greyscale

	Slagle teaches (Figure 2) an analogous fluid dispensing apparatus comprising a manifold (20) that releasably holds a plurality of fluid sources (X).  Slagle teaches that the spent fluid sources (bottles) can be replaced with new, full bottles (Column 12, lines 33-36).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the manifold system disclosed by Coleman to releasably hold the fluid sources, as taught by Slagle.  This modification would allow the spent fluid sources to be replaced with new, full fluid sources (Slagle, Column 12, lines 33-36).  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Muldner (US 6,277,128 B1; Figures 1-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771